RECORD IMPOUNDED

                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1339-16T3

JOHN SMITH, a fictitious
person,
                                       APPROVED FOR PUBLICATION
     Plaintiff-Respondent,
                                            July 12, 2017
v.                                       APPELLATE DIVISION

ARVIND R. DATLA, M.D. and
CONSULTANTS IN KIDNEY
DISEASES, P.A.,

     Defendants-Appellants.
____________________________________

         Argued May 8, 2017 – Decided July 12, 2017

         Before Judges Sabatino, Haas and Geiger.

         On appeal from an interlocutory order of the
         Superior Court of New Jersey, Law Division,
         Mercer County, Docket No. L-1527-15.

         Mark A. Petraske argued the cause for
         appellants   (Buckley,   Theroux,   Kline &
         Petraske, LLC, attorneys; Mr. Petraske and
         Teresa C. Finnegan, on the briefs).

         Craig J. Hubert argued the cause for
         respondent (Szaferman, Lakind, Blumstein &
         Blader,   PC,  attorneys;   Mr.  Hubert,  of
         counsel and on the brief; Keith L. Hovey and
         Brandon C. Simmons, on the brief).

         E. Drew Britcher argued the cause for amicus
         curiae New Jersey Association for Justice
         (Britcher   Leone,   LLC,   attorneys;   Mr.
         Britcher, of counsel; Jessica E. Choper, on
         the brief).
         William H. Mergner, Jr. argued the cause for
         amicus   curiae   New    Jersey  State   Bar
         Association    (New    Jersey   State    Bar
         Association, attorneys; Thomas H. Prol,
         President, of counsel; Mr. Mergner and Liana
         M. Nobile, on the brief).

    The opinion of the court was delivered by

GEIGER, J.S.C. (temporarily assigned).

    This appeal raises the unresolved issue of what statute of

limitations applies to a common-law invasion of privacy claim

arising out of a defendant harmfully revealing private facts

about a plaintiff to a third party.       It also raises the related

question of what limitations period applies to a statutory cause

of action for a defendant's improper disclosure of a plaintiff's

HIV-positive   status1   committed   in    violation    of   the   AIDS

Assistance Act (Act), N.J.S.A. 26:5C-1 to -14.         The trial court

held that both such claims are subject to a two-year statute of

limitations.   The trial court further ruled that plaintiff's


1
  "'HIV' means the human immunodeficiency virus or any other
related virus identified as a probable causative agent of AIDS."
N.J.S.A. 26:5C-15.    "AIDS" means acquired immune deficiency
syndrome.    Ibid.    "HIV-positive" means having a positive
reaction on a "HIV related test" used to detect "any virus,
antibody, antigen or etiologic agent thought to cause or to
indicate the presence of AIDS."       N.J.S.A. 26:5C-5.    "HIV-
positive" refers to an individual infected with HIV but not yet
having AIDS. See Troum v. Newark Beth Israel Med. Ctr., 338 N.J.
Super. 1, 6, 10, 14 (App. Div.) (explaining that HIV and AIDS
occur as a seamless progression of a single pathology, with HIV
as the infection and AIDS being the manifestation of the
disease), certif. denied, 168 N.J. 295 (2001).



                                 2                             A-1339-16T3
medical malpractice claim was also subject to a two-year statute

of limitations.     We affirm.

    This civil action seeks monetary damages and an award of

attorney's fees for invasion of privacy, violation of the Act,

and medical malpractice.              The first legal issue presented by

this appeal is whether the tort of invasion of privacy by public

disclosure of private facts is an "injury to the person" barred

by the two-year limitation period set forth in N.J.S.A. 2A:14-2,

or instead by the one-year limitation period for defamation set

forth in N.J.S.A. 2A:14-3.            The second legal issue is whether a

violation    of   the   Act    is     subject   to    a    one-year   or    two-year

limitation    period.     The       third     issue   is    whether   a    claim   of

medical     malpractice       based     upon    the       same   wrongful     public

disclosure of private medical facts is subject to a one-year or

two-year limitation period.

    Before addressing these issues, we note the standard of

review that governs our analysis.               Defendants moved to dismiss

the complaint under Rule 4:6-2(e) for "failure to state a claim

upon which relief may be granted."               Because this appeal is from

the denial of such a dismissal motion, we must accept as true

plaintiff's version of the events.                Rumbauskas v. Cantor, 138

N.J. 173, 175 (1994).          Here, the issues raised by defendants do




                                          3                                 A-1339-16T3
not involve a challenge to fact-finding on the part of the trial

court, but rather involve pure questions of law.

     On appeal, we engage in a de novo review from a trial

court's decision to grant or deny a motion to dismiss filed

pursuant to Rule 4:6-2(e).                   Rezen Family Assoc., LP v. Borough

of Millstone, 423 N.J. Super. 103, 114 (App. Div.), certif.

denied, 208 N.J. 366 (2011).                          Moreover, when analyzing pure

questions     of       law    raised    in   a       dismissal      motion,      such    as   the

application of a statute of limitations, we undertake a de novo

review.     See Royster v. N.J. State Police, 227 N.J. 482, 493

(2017); Town of Kearny v. Brandt, 214 N.J. 76, 91 (2013).                                        A

"trial    court's            interpretation           of   the      law    and    the      legal

consequences that flow from established facts are not entitled

to any special deference."               Manalapan Realty, L.P. v. Twp. Comm.

of Manalapan, 140 N.J. 366, 378 (1995).

                                                 I.

     The limited record in this interlocutory appeal reflects

that plaintiff John Smith2 was a patient of defendant, Dr. Arvind

R.   Datla,        a     board-certified              nephrologist.           Co-defendant,

Consultants        in    Kidney      Diseases,          PA,   is     a    medical       practice

employing     or       owned    by     Dr.   Datla.           Dr.    Datla    was       treating


2
  In order to protect his identity, plaintiff is                                   identified
fictitiously as John Smith in the public pleadings.



                                                 4                                      A-1339-16T3
plaintiff for acute kidney failure.                    During an emergent bedside

consultation in plaintiff's private hospital room on July 25,

2013, Dr. Datla discussed with plaintiff his medical condition.

While   doing    so,    Dr.   Datla      disclosed          plaintiff's      HIV-positive

status in the presence of an unidentified third party who was

also in the room.3            Plaintiff claims that Dr. Datla thereby

revealed his HIV-positive status to the third party without his

consent.

     Plaintiff         sued   defendants,           pleading            various      related

theories.     In his original complaint, plaintiff alleged invasion

of privacy based on the inappropriate disclosure of private,

confidential      medical       information        to        a     third-party       without

plaintiff's      consent,     in    violation          of        the    Health     Insurance

Portability      and    Accountability           Act    of        1996     ("HIPAA"),      13

U.S.C.A.    §    1320    (count         one).4         He        also    alleged     medical

malpractice based on the inappropriate disclosure (count two).

Plaintiff further alleged that after the disclosure, Dr. Datla

attempted "to create a fraudulent ruse by which [Dr. Datla]

would   allege    in    front      of    the     unauthorized           third    party    and

3
  The record does not reveal the third party's identity or his or
her relationship to plaintiff.
4
  HIPAA "concerns the protection of personal medical information
and regulates its use and disclosure by 'covered entities.'"
Cmty. Hosp. Grp., Inc. v. Blume Goldfadden Berkowitz Donnelly
Fried & Forte, P.C., 381 N.J. Super. 119, 125 (App. Div. 2005).



                                            5                                       A-1339-16T3
plaintiff that the medical information that had been disclosed

referred, in fact, to a different patient."

       Plaintiff filed his complaint on July 1, 2015, almost two

years    after     the     July    25,      2013       disclosure      event.            Plaintiff

contends     that     the       disclosure        of     his    HIV-positive            status       by

defendant was negligent, careless, reckless, willful and wanton.

Plaintiff claims that the disclosure caused him to endure pain

and suffering, emotional distress, other emotional injuries and

insult, and permanent injury with physiological consequences.

       In his answer, Dr. Datla identifies himself as a board-

certified      specialist         in    nephrology         and    asserts       that          he    was

practicing       nephrology            in   this        case.          After        a        Ferriera5

conference, plaintiff produced an affidavit of merit (AOM) from

a board-certified specialist in internal medicine.

       Prior     to   the       filing      of     plaintiff's         amended          complaint,

defendants simultaneously filed two separate motions to dismiss

plaintiff's        complaint.               One       motion     sought        dismissal             of

plaintiff's      medical        malpractice           claim     (count       two)       on    grounds

that    an   AOM      by    a    physician         who    is     not     a    board-certified

nephrologist violates the Patients First Act, N.J.S.A. 2A:53A-

27, N.J.S.A. 2A:53A-41, and the Court's holding in Nicholas v.

Mynster, 213 N.J. 463, 487 (2013).                             The other motion sought

5
    Ferreira v. Rancocas Orthopedic Assocs., 178 N.J. 144 (2003).



                                                  6                                           A-1339-16T3
dismissal of plaintiff's invasion of privacy claim (count one)

on grounds that HIPAA does not provide for a private right of

action.    The trial court denied each motion in separate orders

dated August 19, 2016.        The judge found that because plaintiff's

medical malpractice claim did not involve Dr. Datla's specialty

as a nephrologist, an AOM by a board-certified internist was

sufficient.      The judge further found that although there is no

private    right   of     action    under   HIPAA6,   plaintiff   adequately

pleaded and could proceed under a common-law invasion of privacy

claim.     Defendants did not move for leave to appeal either of

those orders.

      On that same day, the trial court granted plaintiff leave

to amend his complaint.            Plaintiff's amended complaint asserts

three causes of action: (1) invasion of privacy based on public

disclosure of private facts (count one); (2) medical malpractice

based on the improper disclosure (count two); and (3) violation

of   the   Act   (count    three).      Plaintiff     demands   judgment   for

compensatory damages, interest, attorney's fees, and costs of

suit, but he did not seek an award of punitive damages.




6
  In Cmty Hosp. Grp., Inc., supra, 381 N.J. Super. at 126, we
held that a private right of action cannot be maintained under
HIPAA.   Plaintiff, however, is no longer seeking relief under
HIPAA for defendants' alleged HIPAA violation.



                                        7                            A-1339-16T3
      Subsequently, in September 2016, defendants filed a third

motion to dismiss the now-amended complaint, arguing that all

three     claims     were        time-barred        by     a     one-year          statute      of

limitations.         Specifically,         defendants          argued       that      all   three

claims were predicated on the public disclosure of private facts

and   should    be       subject    to     the     same    statute         of    limitations.

Although New Jersey courts have not established a statute of

limitations        for     the     public        disclosure           of    private         facts,

defendants analogized that type of invasion of privacy claim to

claims for placing plaintiff in a false light in the public eye

and defamation.          Citing Rumbauskas, supra and Swan v. Boardwalk

Regency,    407      N.J.    Super.      108       (App.       Div.    2009),         defendants

further argued that a one-year statute of limitations should

apply to all three counts because each count arose from the same

operative      facts,       albeit       under        different            legal      theories.

Plaintiff countered that he does not claim defamation, and that

the general two-year statute of limitations for personal injury

claims should apply to all three counts.

      For purposes of their motion, defendants assumed that the

facts     alleged     in    plaintiff's            amended      complaint          were      true.

Namely,     they     assumed        that     the      unauthorized              and    improper

disclosure allegedly made by Dr. Datla in the presence of a




                                               8                                        A-1339-16T3
third party that plaintiff was HIV-positive violated the Act,

and constituted invasion of privacy and medical malpractice.

     Plaintiff concedes that, as his medical provider, Dr. Datla

lawfully possessed the confidential record that plaintiff was

HIV-positive.       Plaintiff further concedes that the disclosure

that he was HIV-positive was truthful.

     Defendants appeal from the October 19, 2016 order denying

their motion to dismiss.         The judge held that a two-year statute

of limitations applied to all three counts.           The judge focused

on   the     fact   that   the     alleged   harm   resulted    from       the

dissemination of a truthful statement to a third party without

plaintiff's     consent,   rather     than   publication   of    a      false

statement about plaintiff.           In his oral decision, the judge

stated:

            There   are  three   separate  claims  here.
            There's no doubt that there are three
            separate claims but they arise from a common
            core set of facts, which is the disclosure
            of private information to the public.

The judge rejected the argument that the common set of facts

precluded different legal claims, concluding that "each claim

has different elements surrounding those common set of facts."

The judge found plaintiff's claims to be similar to an intrusion

claim.     In describing defendants' conduct, the judge stated:

            So it's     not someone       creating words or
            creating    a document,       it's words or a



                                      9                              A-1339-16T3
              document that was disclosed improperly, at
              least that's the allegation. So it goes to
              the issue of an intrusion [into] somebody's
              private life.

The   judge    also    held      that    plaintiff's           malpractice      claim     was

subject to the two-year statute of limitations, as was his claim

under the Act because it was "a personal injury claim" that has

"an impact on the plaintiff's personhood."

      We   granted     defendants'         motion        for    leave    to   appeal      the

October    19,    2016     order.        On        appeal,     defendants       raise     the

following     arguments:         (1)    the    disclosure        of     private    medical

information constitutes invasion of privacy; (2) New Jersey case

law imputes a one-year statute of limitations on invasion of

privacy claims based on words; (3) an invasion of privacy based

on public disclosure of private facts is directly analogous to

claims for placing plaintiff in a false light and defamation;

(4) claims for public disclosure of private facts are governed

by the one-year statute of limitations for defamation; and (5)

plaintiff's      claim     for    public      disclosure        of    private     facts   is

grossly dissimilar to invasion of privacy by intrusion.

                                           II.

      "Statutes       of   limitations         are       essentially      equitable       in

nature,     promoting       the    timely          and   efficient       litigation        of

claims."      Montells v. Haynes, 133 N.J. 282, 292 (1993) (citing

Ochs v. Federal Ins. Co., 90 N.J. 108 (1982)).                                They spare



                                              10                                   A-1339-16T3
courts from litigating stale claims, penalize dilatoriness, and

serve as measures of repose.        Farrell v. Votator Div., 62 N.J.

111, 115 (1973); Rosenau v. City of New Brunswick, 51 N.J. 130,

136 (1968).

     Actions for personal injuries must be commenced within two

years after the cause of action accrues.             Baird v. Am. Med.

Optics,   155   N.J.   54,   65   (1998)   (citing   N.J.S.A.   2A:14-2).

"Where the damages sought are for injuries to the person, the

applicable statute is [N.J.S.A. 2A:14-2] which fixes the period

of two years irrespective of the form of the action."           Burns v.

Bethlehem Steel Co., 20 N.J. 37, 39-40 (1955) (two-year personal

injury statute of limitations applied to hearing loss claim of

third-party beneficiary of contract between union and employer).7


7
  See also Montells, supra, 133 N.J. at 298 (two-year personal
injury statute of limitations applied to claims under LAD);
Labree v. Mobil Oil Corp., 300 N.J. Super. 234, 242-44 (App.
Div.) (two-year personal injury statute of limitations applied
to action for retaliatory discharge under Workers' Compensation
Act), certif. denied, 151 N.J. 465 (1997); Goncalvez v. Patuto,
188 N.J. Super. 620, 630 (App. Div. 1983) (emotional distress
claim   subject   to  two-year   personal   injury   statute  of
limitations); Heavner v. Uniroyal, Inc., 118 N.J. Super. 116,
120 (App. Div. 1972), aff'd 63 N.J. 130 (1973) (claim arising
out of sales transaction was essentially a personal injury
action subject to the two-year statute of limitations); Atl.
City Hosp. v. Finkle, 110 N.J. Super. 435, 438 (Law Div. 1970)
(claim for personal injuries under breach of warranty theory
subject to two-year statute of limitations); Montgomery v.
DeSimone, 159 F.3d 120, 126 n.4 (3d Cir. 1998) (civil rights
claims under 42 U.S.C.A. § 1983 subject to New Jersey's two-year
statute of limitations for personal injury actions).



                                    11                           A-1339-16T3
    Claims for defamation are subject to the one-year statute

of limitations imposed by N.J.S.A. 2A:14-3, and must be filed

within one year after the publication of the alleged libel or

slander.    Rumbauskas, supra, 138 N.J. at 183.

    The applicable statute of limitations for three of the four

types of invasion of privacy have already been determined by our

courts.    Specifically, claims for invasion of privacy based on

intrusion on seclusion are subject to the two-year statute of

limitations imposed by N.J.S.A. 2A:14-2.                   Id. at 182.     Claims

for invasion of privacy based on placing plaintiff in a false

light are subject to the one-year statute of limitations imposed

by N.J.S.A. 2A:14-3.         Swan, supra, 407 N.J. Super. at 122-23.

Claims    for   invasion    of    privacy     based   on   a   person's   name   or

likeness    are   subject    to    the   six-year     statute    of   limitations

imposed by N.J.S.A. 2A:14-1.             Canessa v. J.I. Kislak, Inc., 97

N.J. Super. 327, 355 (Law Div. 1967).

    In McGrogan v. Till, 167 N.J. 414 (2001), the Court set

forth the test to be employed when determining the appropriate

statute of limitations to apply.

            The   holdings   in  Montells   and   Labree
            recognize that in the analysis of which
            statute of limitations period should apply
            to a cause of action, the concept of "nature
            of the injury" is not to be subjected to a
            complaint-specific inquiry. The "nature of
            the injury" is used to determine the "nature
            of the cause of action" or the general



                                         12                               A-1339-16T3
             characterization of that class of claims in
             the   aggregate.   That   analysis  precedes
             resolution of the question of which statute
             of limitations applies to a type of cause of
             action, and does not contemplate an analysis
             of the specific complaint and the injuries
             it happens to allege.

             [Id. at 422-23.]

       Consistent    with    other     statutes    such       as   the   Law   Against

Discrimination (LAD), N.J.S.A. 10:5-1 to -49, and the New Jersey

Civil Rights Act (NJCRA), N.J.S.A. 10:6-1 to -2, we must then

look to the most analogous cause of action to determine the

appropriate statute of limitations.                 See Montells, supra, 133

N.J. at 291-92.         In doing so, the focus is on the nature of the

injury,     not   the     underlying     legal    theory      of   the   claim     when

determining which statute of limitations applies.                        Id. at 291

(citing Heavner v. Uniroyal, Inc., 63 N.J. 130, 145 (1973));

Brown v. N.J. Coll. of Med. & Dentistry, 167 N.J. Super. 532,

535 (Law Div. 1979).

       In   Montells,      the   Court   held     that    a    single    statute      of

limitations should apply to all LAD claims despite the varied

injuries and requested relief.                Montells, supra, 133 N.J. at

291.        The   Court    recognized      that    although        LAD   "vindicates

economic rights and some rights that sound in contract, the

statute strikes directly at conduct that injures the personhood




                                         13                                    A-1339-16T3
of another.         A discrimination claim cuts most deeply at the

personal level."       Id. at 293.

       While plaintiff's three causes of action arise out of the

same    operative    facts,     those    common     facts   can   give      rise    to

different claims.        See, e.g., Dairy Stores, Inc. v. Sentinel

Pub. Co., 104 N.J. 125, 133 (1986) (a statement about the poor

quality of a product implying that the seller is fraudulent may

be     actionable     under     actions       for   defamation     and      product

disparagement, which stem from different branches of tort law);

Ramanadham v. N.J. Mfrs. Ins. Co., 188 N.J. Super. 30, 33 (App.

Div. 1982) (claims included breach of contract and violation of

the Consumer Fraud Act).           By way of further example, a common

core of facts may give rise to an action against a nursing home

for    negligence,     breach     of     contract,     consumer       fraud,       and

violations of federal mandates.

       We will now analyze the applicable statute of limitations

for each of the three counts of the amended complaint.

                                        III.

                          A. INVASION OF PRIVACY

       Count   one    alleges     an    invasion     of     privacy    by    public

disclosure of private facts.            Invasion of privacy

            is not one tort, but a complex of four. The
            law of privacy comprises four distinct kinds
            of invasion of four different interests of
            the plaintiff, which are tied together by



                                         14                                 A-1339-16T3
           the common name, but otherwise have almost
           nothing   in   common    except   that  each
           represents an interference with the right of
           the plaintiff to "be left alone."

           [William L. Prosser, The Law of Torts § 112
           (3d ed. 1964).]

The four classifications of "invasion of privacy" propounded by

Dean Prosser are:

           (1)    intrusion    (e.g.,    intrusion   on
           plaintiff's physical solitude or seclusion,
           as by invading his or her home, illegally
           searching, eavesdropping, or prying into
           personal affairs); (2) public disclosure of
           private facts (e.g., making public private
           information about plaintiff); (3) placing
           plaintiff in a false light in the public eye
           (which need not be defamatory, but must be
           something that would be objectionable to the
           ordinary   reasonable   person);    and  (4)
           appropriation, for the defendant's benefit,
           of the plaintiff's name or likeness.

           [Rumbauskas, supra, 138 N.J. at 180 (citing
           W. Page Keeton, et al., Prosser and Keeton
           on the Law of Torts § 117 (5th ed. 1984)).]

    Dean Prosser further noted:

           It should be obvious at once that these four
           types of invasion may be subject, in some
           respects at least, to different rules; and
           that when what is said as to any one of them
           is carried over to another, it may not be at
           all applicable, and confusion may follow.

           [William L. Prosser, Privacy,           48   Cal.   L.
           Rev. 383, 389 (1960).]

"Prosser   adds   that   almost   all   the   confusion   in   the   area   is

caused by the failure to separate and distinguish the four forms




                                    15                               A-1339-16T3
of   invasion     of    privacy       and    to     realize    that       they    call   for

different       treatment."           Rumbauskas,         supra,    138    N.J.    at    180

(citing Privacy, supra, 48 Cal. L. Rev. at 407).

      In     contrast      to      invasion        of     privacy     torts      involving

appropriation or false light, the tort of "invasion of privacy

by unreasonable publication of private facts occurs when it is

shown that 'the matters revealed were actually private, that

dissemination of such facts would be offensive to a reasonable

person, and that there is no legitimate interest of the public

in   being      apprised      of     the    facts       publicized.'"         Romaine     v.

Kallinger, 109 N.J. 282, 297 (1988) (quoting Bisbee v. John C.

Conover Agency, 186 N.J. Super. 335, 340 (App. Div. 1982)).                                We

determine       that    the     defendants'         unauthorized          disclosure       of

plaintiff's HIV-positive status falls within the second type of

invasion of privacy: public disclosure of private facts.

      We find no binding precedent determining the appropriate

statute    of    limitations         to    apply     to    claims    for    invasion      of

privacy based on improper disclosure of private facts.

      The pivotal question becomes whether plaintiff's injuries

for invasion of privacy is more like an "injury to the person"

under N.J.S.A. 2A:14-2(a), as to which a two-year statute of

limitation       applies,       or    like    injuries        for   defamation        under




                                             16                                    A-1339-16T3
N.J.S.A. 2A:14-3, as to which the one-year statute of limitation

applies.      See Montells, supra, 133 N.J. at 291.

    In     Rumbauskas,     a   victim   of   stalking     and    death    threats

brought an action for invasion of privacy claiming intrusion on

seclusion.      The Court held that such an action "constitutes a

claim   for    'injury    to   the   person'   of   the   plaintiff       and    is

governed by the two-year statute of limitations set forth in

N.J.S.A.      2A:14-2,"   because     the    "defendant's       conduct    struck

directly at the personhood of plaintiff" and "cuts most deeply

at the personal level."        Rumbauskas, supra, 138 N.J. at 182.

    In its analysis, the Supreme Court discussed the difficulty

in determining the statute of limitations applicable to false

light claims:

              Jurisdictions throughout the country have
              struggled with the classification of actions
              for invasion of privacy. One of the most
              familiar difficulties is determining whether
              placing one in a false-light in the public
              eye should be regarded as defamatory in
              nature, thereby subjecting causes of action
              to the specific statutes of limitations
              applicable    to   defamation    claims.    For
              example,     because     of    the     inherent
              similarities     between    false-light     and
              defamation claims, the Supreme Court of
              Washington concluded that the same statute
              of limitations applies to both types of
              claims. Eastwood v. Cascade Broadcasting
              Co., 106 Wash. 2d 466 (1986). Similarly, the
              Supreme Court of California recognized the
              inherent similarities between false light
              invasion   of   privacy   and   defamation   in
              Fellows v. National Enquirer, Inc., 42 Cal.



                                        17                                A-1339-16T3
           3d 234 (1986). See also Covington v. The
           Houston Post, 743 S.W. 2d 345, 348 (Tex. Ct.
           App. 1987) (holding that personal injury
           statute of limitations applied to false
           light defamation).

           [Id. at 180-81.]

      After confirming that "[t]he limitations periods applicable

to actions involving other types of invasion of privacy [i.e.,

not involuntary stalkings or threats of violence] are not before

us[,]" id. at 183 (emphasis added), the Court stated in dicta:

           Invasion-of-privacy    actions    based   on
           appropriation remain governed by the six-
           year statute of limitations period set forth
           in N.J.S.A. 2A:14-1. See Canessa, supra, 97
           N.J. Super. at [355]. Regarding actions for
           public   disclosure  of   private  facts  or
           placing one in a false light, case law in
           other jurisdictions indicates that such
           actions are subject to the limitations
           period for defamation claims, which is one
           year in New Jersey. N.J.S.A. 2A:14-3.

           [Ibid. (emphasis added).]

      In Swan, supra, 407 N.J. Super. at 122-23, we held that

plaintiff's false light invasion of privacy claim was subject to

the   one-year   statute   of   limitations   for   defamation   actions

imposed by N.J.S.A. 2A:14-3.         In reaching that decision, we

noted that the motion judge found that plaintiff's false light

claim "was similar to defamation in that it 'subject[ed] the

victim to the consequences of defamation without the explicit

nature of the claim.'"     Id. at 121.   We then emphasized:




                                   18                            A-1339-16T3
Based on our analysis of the record and the
applicable law, we, too, are persuaded that
the   nature    of   plaintiff's     invasion    of
privacy    claim    is    essentially      one   of
defamation,     and    [based    on    the    facts
presented]     that    the   type     of    alleged
objectionable     conduct    by    defendant     is
dissimilar to that giving rise to the two-
year statute of limitations ("intrusion on
seclusion"), Rumbauskas, supra, or six-year
limitations       period      ("appropriation"),
Canessa,    supra.    After    considering     Dean
Prosser's analysis and its review of the
case    law    in   New     Jersey     and    other
jurisdictions, the Rumbauskas Court was
clearly   of    the   opinion    that    different
statutes     of    limitations      would     apply
depending on the actual nature of the
"invasion of privacy" claim. The Court
quoted approvingly of decisions in other
jurisdictions that applied the same statute
of limitations to false light and defamation
claims, Rumbauskas, supra, 138 N.J. at 180-
82, giving the reader every reason to
believe that although the Court did not have
to reach the issue, it also would conclude
that the one-year statute of limitations
governing    defamation     actions     would    be
applied in a "false light" action that was
clearly grounded in allegations which were
defamatory in nature.

     . . . .

Neither law nor logic justifies why Count
Two   of   plaintiff's   complaint   labelled
"Defamation" should be subject to a one-year
statute of limitations while the same claims
re-labelled    "False    Light/Invasion    of
Privacy" in Count Three should be governed
by a longer limitations period.

[Id. at 121-23 (emphasis added).]




                        19                            A-1339-16T3
      Defendants argue that plaintiff's invasion of privacy claim

is based on words rather than intrusive conduct, and, therefore,

are     analogous     to    placing     plaintiff      in     a   false       light      and

defamation,      thus      subjecting      plaintiff's       claims     to    a   one-year

statute of limitations.           We disagree.

      Unlike      a     typical     defamation        claim,      the        confidential

information allegedly disclosed by Dr. Datla to a third person

was true, not false.           The disclosed medical information did not

place plaintiff in a false light.                     Here, plaintiff does not

allege and did not plead defamation.                  He does not claim that the

disclosure that he was HIV-positive was false or placed him in a

false light.

      The LAD prohibits discrimination based on an individual's

disability,      including      their      HIV/AIDS    status.        N.J.S.A.        10:5-

5(q).        See Estate of Behringer v. The Med. Ctr. at Princeton,

249 N.J. Super. 597, 642-44 (Law Div. 1991); see also Poff v.

Caro, 228 N.J. Super. 370, 376-78 (Law. Div. 1987).                           LAD claims

are subject to the two-year statute of limitations.                               Montells,

supra, 133 N.J. at 298.

      The United States Constitution protects individuals from

governmental disclosure of their infection by the AIDS virus.

Doe     v.    Barrington,     729     F.    Supp.     376,    382     (D.N.J.        1990).

"Disclosure of a family member's medical condition, especially




                                            20                                     A-1339-16T3
exposure to or infection with the AIDS virus is a disclosure of

a 'personal matter.'"            Ibid.     Patients have a privacy right in

their medical records and medical information.                       United States v.

Westinghouse, 638 F.2d 570, 577 (3d Cir. 1980) (employee medical

records clearly within zone of privacy protection); see also In

re Search (Sealed), 810 F.2d 67, 71 (3d Cir.) (medical records

clearly within constitutional sphere of right to privacy), cert.

denied, 483 U.S. 1007, 107 S. Ct. 3233, 87 L. Ed. 2d 739 (1987).

The heightened privacy interest of an individual's HIV-positive

status rises to a constitutional dimension when the improper

disclosure of that information is committed by a law enforcement

officer acting under color of law, subjecting the officer to

liability      under    Section     1983     for    violating       the    individual's

constitutional right to privacy.                   Doe, supra, 729 F. Supp. at

385.        Claims    under     Section    1983     are    subject    to    a   two-year

statute of limitations.           Montgomery, supra, 159 F.3d at 126 n.4.

       We    find    that     claims   for      unauthorized        disclosure       of   a

person's       HIV-positive         status         align     more      closely        with

discrimination         claims     based    on      improper        disclosure    of       an

individual's         HIV/AIDS    status      brought       under    LAD,    NJCRA,     and

Section 1983, all of which are subject to a two-year statute of

limitations.




                                           21                                   A-1339-16T3
    We further find that claims for unauthorized disclosure of

a person's HIV-positive status also more closely align to an

intrusion on plaintiff's solitude or seclusion than defamation

or invasion of privacy by placing plaintiff in a false light.

In that regard, we note that a false light claim involves the

publication of misleading information and is akin to defamation.

Defendants'   conduct    did    not        involve    publishing     false       or

misleading statements about plaintiff.               The Court's dictum in

Rumbauskas, supra, 138 N.J. at 183, observing that "case law in

other   jurisdictions"   applies   the       same    limitations    period      for

false light claims as for tortious disclosure of private facts,

does not require such equivalency in our State, especially given

the type of claim that has been factually presented here.

    Accordingly, we hold that plaintiff's claim for invasion of

privacy by public disclosure of private facts is subject to the

two-year statute of limitations imposed by N.J.S.A. 2A:14-2.

                               B. THE ACT

    The Act provides that a record maintained by a health care

provider, health care facility, or laboratory, "which contains

identifying information about a person who has or is suspected

of having AIDS or HIV infection is confidential and shall be

disclosed   only   for   the   purposes       authorized    by     [the    Act]."

N.J.S.A. 26:5C-7.    Contents of such confidential records may be




                                      22                                  A-1339-16T3
disclosed without the "prior written informed consent" of the

person who is the subject of the confidential record only under

limited circumstances.        N.J.S.A. 26:5C-8 to -13.         "Any record

disclosed under [the Act] shall be held confidential by the

recipient of the record and shall not be released unless the

conditions of [the Act] are met."         N.J.S.A. 26:5C-11.

       The Act provides for a private right of action and a wide-

range of relief for the improper disclosure of a person's HIV-

positive status:

           A person who has or is suspected of having
           AIDS or HIV infection who is aggrieved as a
           result of the violation of this act may
           commence   a   civil   action   against  the
           individual or institution who committed the
           violation to obtain appropriate relief,
           including actual damages, equitable relief
           and reasonable attorney's fees and court
           costs. Punitive damages may be awarded when
           the violation evidences wantonly reckless or
           intentionally   malicious   conduct  by  the
           person or institution who committed the
           violation.

           [N.J.S.A. 26:5C-14(a).]

"Each disclosure" made in violation of the Act "is a separate

and actionable offense."      N.J.S.A. 26:5C-14(b).

       In order to recover for a violation of the Act, plaintiff

must     prove   that    defendants        failed      to   maintain     the

confidentiality of his medical records, which disclosed his HIV-

positive   status   without    his   prior   written    informed   consent.




                                     23                            A-1339-16T3
N.J.S.A. 26:5C-8; see Behringer, supra, 249 N.J. Super. at 634

n.11.

      The Act is a remedial statute that promotes a strong public

policy   of     the    State    and,    therefore,      should   be    construed

liberally     to    effectuate    its    important      social   goal.         See

Battaglia v. United Parcel Serv., Inc., 214 N.J. 518, 555 (2013)

(citing Abbamount v. Piscataway Twp. Bd. of Educ., 138 N.J. 405,

431   (1990))      (involving   the    Conscientious     Employee     Protection

Act); Nini v. Mercer Cnty. Cmty. Coll., 202 N.J. 98, 108-09

(2001) (involving the Law Against Discrimination).                    Because it

is remedial in nature, the Act must be applied "to the full

extent of its facial coverage."              See Bergen Commercial Bank v.

Sisler, 157 N.J. 188, 216 (1999) (quoting Peper v. Princeton

Univ. Bd. of Trs., 77 N.J. 55, 68 (1978)).

      Notably, the Act does not contain a statute of limitations.

We find no published opinion determining the appropriate statute

of limitations to apply to the Act.

      We further note that defamation claims are subject to the

single publication rule.          Barres v. Holt, Rinehart & Winston,

Inc., 131 N.J. Super. 371 (Law Div. 1974), aff'd o.b., 141 N.J.

Super. 563 (App. Div. 1976), aff'd o.b., 74 N.J. 461 (1977).                    In

Barres, the court found that the reasons underlying the single

publication        rule   are    consistent      with     the    Legislature's




                                        24                               A-1339-16T3
determination to impose a short, one-year period of limitation

for libel.       Id. at 387.      In stark contrast, each disclosure made

in violation of the Act is a separate and actionable offense.

N.J.S.A. 26:5C-14(b).

    In addition, in contrast to a defamation claim                                where a

lawsuit    provides     the     opportunity      for    the     defamed         person   to

vindicate his or her reputation, the profound damage that can

result from an unauthorized disclosure of an individual's HIV-

positive     status     cannot     be     adequately      remedied         by     ordinary

damages    for     reputational      harm       recoverable         in    a     defamation

lawsuit.     Thus, the Act provides for the right to recover actual

damages,    equitable     relief,       punitive       damages,          and    attorney's

fees.     N.J.S.A. 26:5C-14(a).            Moreover, the interest protected

by the Act is not the reputation of the HIV-positive individual,

but instead that person's right to control access to his or her

private medical information.

    Plaintiff's         claim     for     violation       of    the       Act    is     most

analogous to the category of invasion of privacy claims that are

grounded on an allegation that defendant improperly disclosed

private    facts      concerning     the    plaintiff          to    a    third       party.

Accordingly,      for   the     reasons    set    forth    above,         we    hold    that

plaintiff's claim for violation of the Act is subject to the

two-year statute of limitations imposed by N.J.S.A. 2A:14-2.




                                           25                                     A-1339-16T3
                             C. MEDICAL MALPRACTICE

      "In   a   medical-malpractice          action,    the     plaintiff         has    the

burden of proving the relevant standard of care governing the

defendant-doctor,        a    deviation      from   that   standard,         an     injury

proximately caused by the deviation, and damages suffered from

the   defendant-doctor's           negligence."       Komodi        v.    Picciano,      217

N.J. 387, 409 (2014).

      HIPAA     requires      health    care      providers         and    health       care

facilities      to   protect         personal       medical         information         from

unauthorized     disclosure.          See    42   U.S.C.A.      §    1320(d)-6(a)(3);

Cmty. Hosp. Grp., supra, 381 N.J. Super. at 125.                            Health care

providers and health care facilities are also required by the

Act   to      maintain       the    confidentiality        of        medical      records

containing "identifying information about a person who has or is

suspected of having AIDS or HIV infection[.]"                   N.J.S.A. 26:5C-7.

      Aside from the confidentiality requirements imposed by the

Act and HIPPA, physicians are also under a common law duty to

maintain the confidentiality of patient records and information.

            The physician-patient privilege has a strong
            tradition in New Jersey.       The privilege
            imposes an obligation on the physician to
            maintain the confidentiality of a patient's
            communications.   Stempler v. Speidell, 100
            N.J. 368 (1985).        This obligation of
            confidentiality applies to patient records
            and information and applies not only to
            physicians but to hospitals as well.   Unick
            v. Kessler Memorial Hosp., 107 N.J. Super.



                                            26                                    A-1339-16T3
            121   (Law  Div.   1969).      This   duty   of
            confidentiality has been the subject of
            legislative codification, which reflects the
            public policy of this State.           N.J.S.A.
            2A:84A-22.1 et seq.     The patient must be
            able "to secure medical services without
            fear     of   betrayal     and      unwarranted
            embarrassment and detrimental disclosure. .
            . ." Piller v. Kovarsky, 194 N.J. Super.
            392, 396 (Law Div. 1984).

            [Behringer, supra, 249 N.J. Super. at 632.]

    "The     requirement    of   confidentiality     is    to   protect   the

patient."     Id. at 638.        Indeed, the purpose of the patient-

physician privilege is to enable the patient to secure medical

services without fear of unwarranted detrimental disclosure of

information "which might deter him from revealing his symptoms

to a doctor to the detriment of his health."             Piller, supra, 194

N.J. Super. at 396.        The Hospital Patients Bill of Rights Act

incorporates the privilege and protects the right of hospital

patients to privacy and confidentiality of their medical records

to the extent consistent with providing adequate medical care.

N.J.S.A. 26:2H-12.8(f), (g); Kinsella v. N.Y.T. Television, 382

N.J. Super. 102, 107 (App. Div. 2005).

    In   Behringer,    the    court    held   that   a    medical   center's

failure to take such reasonable measures as are necessary to

ensure confidentiality of HIV test results was a breach of the

duty and obligation to keep such records confidential, rendering




                                      27                            A-1339-16T3
the medical center liable for damages caused by this negligent

breach.   Behringer, supra, 249 N.J. Super. at 638, 641-42.

    Medical records revealing a patient's HIV-positive status

are afforded heightened confidentiality.

          The sensitive nature of medical information
          about AIDS makes a compelling argument for
          keeping    this  information    confidential.
          Society's moral judgments about the high-
          risk activities associated with the disease,
          including sexual relations and drug use,
          make the information of the most personal
          kind.   Also, the privacy interest in one's
          exposure to the AIDS virus is even greater
          than one's privacy interest in ordinary
          medical records because of the stigma that
          attaches with the disease.     The potential
          for harm in the event of a nonconsensual
          disclosure is substantial; plaintiff's brief
          details the stigma and harassment that comes
          with public knowledge of one's affliction
          with AIDS.

          [Doe, supra, 729 F. Supp. at 384.]

    Defendants argue that because plaintiff's claim for medical

malpractice arises out of the same operative facts as his claim

for invasion of privacy, they are subject to the same one-year

statute of limitation.   We disagree.

    Subject to the application of the discovery rule, claims

for medical malpractice are generally subject to the two-year

statute of limitations imposed by N.J.S.A. 2A:14-2, and must be

filed within two years of the accrual of the cause of action.

Caravaggio v. D'Agostini, 166 N.J. 237, 244-46 (2001); Troum,




                                28                        A-1339-16T3
supra, 338 N.J. Super. at 15-16 (citing Vispisiano v. Ashland

Chem. Co., 107 N.J. 416, 426-27 (1987)).

    The     breach    of   a    physician's          duty     to    maintain         the

confidentiality of his patient's medical records is a deviation

from the standard of care, giving rise to a personal injury

claim based upon negligence, not defamation or placing plaintiff

in a false light.

    In addition, plaintiff's claim for medical malpractice is

most analogous to the category of invasion of privacy claims

that are grounded on an allegation that defendant improperly

disclosed   private   facts     concerning      the      plaintiff      to    a    third

party.

    For     these    reasons,    we     hold     that       plaintiff's        medical

malpractice claim asserted in count two is subject to the two-

year statute of limitations imposed by N.J.S.A. 2A:14-2.

                                       IV.

    In    summary,    viewing    the    pleaded      facts     in   a    light      most

favorable   to    plaintiff,    we     find    the    improper      disclosure        of

plaintiff's      HIV-positive    status        to    a    third-party          without

plaintiff's prior informed consent to constitute a violation of

the Act, an invasion of privacy by public disclosure of private

facts,    and    medical   malpractice.             Regardless      of       the    tort

specifically pled, defendant's conduct "struck directly at the




                                        29                                    A-1339-16T3
personhood of plaintiff."      Rambauskaus, supra, 138 N.J. at 182.

Here, like the claims in Montells and Rambauskaus, defendant's

conduct "cuts most deeply at the personal level."                See ibid.

Accordingly, we hold that an action for invasion of privacy by

public disclosure of private facts that is premised on conduct

such as the unauthorized disclosure of plaintiff's HIV-positive

status   present   here   constitutes    a   claim   for   "injury   to    the

person" of the plaintiff and is governed by the two-year statute

of limitations set forth in N.J.S.A. 2A:14-2.               See ibid.        We

further hold that plaintiff's claims for medical malpractice and

violation of the Act, which arise from the same operative facts,

are likewise governed by the two-year statute of limitations set

forth in N.J.S.A. 2A:14-2.

     Accordingly,    we   affirm   the   trial   court's    order    denying

defendants' motion to dismiss plaintiff's amended complaint.8


8
  Given that plaintiff's counsel has clarified to us that his
client's claims solely involve defendants' wrongful disclosure
of truthful facts, we need not address or resolve here what
statute(s) of limitations would apply to a defendant's "mixed"
statement that contains both truthful and false elements.    For
example, a simple version of such a mixed statement might be, "P
has AIDS," if it truthfully revealed that P is HIV-positive but
falsely asserted that P has contracted AIDS.     The statement's
truthful aspect could comprise the tort of invasion of privacy
by disclosure, while the false aspect could be regarded as libel
or slander. We leave for a future day the resolution of whether
such harmful speech, with mixed components of truth and falsity,
would trigger a two-year statute of limitations, a one-year
period, or both.



                                   30                                A-1339-16T3
Affirmed.




            31   A-1339-16T3